Case 2:19-cv-00698-JB-JTA Document 11 Filed 10/10/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA
NORTHERN DIVISION

BARRY D. BARR

 

Plaintiff,

Vv.
JAMES ALSTON, KRISTIN THRASHER

 

ee

Defendants,

CONFLICT DISCLOSURE STATEMENT

Plaintiff
COMES NOW BARRY D. BARR ,a in the above-captioned

matter, and in accordance with the order of this Court, making the following disclosure
concerning parent companies, subsidiaries, partners, limited liability entity members and
managers, trustees (but not trust beneficiaries), affiliates, or similar entities reportable under
the provisions of the Middle District of Alabama’s General Order No. 3047:

This party is an individual, or
[| This party is a governmental entity, or
LC There are no entities to be reported, or

[| The following entities and their relationship to the party are hereby reported:

 

 

 

 

 

 

 

 

 

Reportable Entity Relationship to Party
10/10/2019 >
Date (Signature) ~

MICKEY MCDERMOTT

(Counsel’s Name)

BARRY D. BARR

Counsel for (print names of all parties)
138 ADAMS AVENUE

MONTGOMERY ALABAMA 36104
Address, City, State Zip Code
334-264-5151

Telephone Number

 

 

 

 

 
Case 2:19-cv-00698-JB-JTA Document 11 Filed 10/10/19 Page 2 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA

 

 

 

NORTHERN DIVISION
CERTIFICATE OF SERVICE
|, ATTY MICKEY MCDERMOTT , do hereby Certify that a true and correct copy
of the foregoing has been furnished by EMAIL (manner of service,
i.e., U.S. Mail, electronic mail, etc.) on this 10TH day of OCTOBER 2019, to:

 

ROBERT RUSSELL ESQ, 7515 HALCYON POINTE DR MONTG, ALA 36117

 

BRIAN MOSHOLDER ESQ, 3320 SKYWAY DR STE 703 OPELIKA ALA 36801

 

 

 

 

10/10/2019 Ff

Date // Signature
